DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  WILLIAM C. DETEMPLE as Personal Representative of the Estate of
                   TRACY M. DETEMPLE,
                         Appellant,

                                     v.

                        HARVEY A. KLEIN, PH.D.
                              Appellee.

                               No. 4D20-2184

                           [December 16, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2018-CA-
013625-XXXX-MB.

   Ryan C. Tyler and Kimberly L. Boldt of Ratzan, Weissman & Boldt,
Boca Raton, and Paul G. Finizio and Elizabeth W. Finizio of Paul G. Finizio,
P.A., Fort Lauderdale, for appellant.

  Thomas A. Valdez and Vilma Martinez of Quintairos, Prieto, Wood &
Boyer, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.